Case: 4:19-cr-00752-ERW-PLC Doc. #: 2 Filed: 09/12/19 Page: 1 of 11 PageID #: 18
                                                                                               tr~lL~[))

                                                                                            SEP 12 2019
                                UNITED STATES DISTRICT COURT
                                                                                           U.S. DISTRICTCOURT
                                EASTERN DISTRICT OF MISSOURI                             EASTERN DISTRICT OF MO
                                                                                                 ST. LOUIS
                                      EASTERN DIVISION

  UNITED STATES OF AMERICA,                            )
                                                       )
                  Plaintiff,                           )
                                                       ),__~~~~~~~~~~~
  v.                                                   )

  CHRISTINA WEAVER,
                                                   .j 4:19CR752 ERW/PLC
  WENDELL RAGSDALE,                                    )
  BRADLEY QUINELLE WARREN, .                           )
  TAYLOR D. JAMES, and                                 )
  HALEY S. JAMES,                                      )
                                                       )
           "      Defendants.                          )

                                           INDICTMENT

 The Grand Jury charges that:

                                         INTRODUCTION
           I.   Cellular telephone carriers install their communication equipment on cellular

 telephone towers. These cellular towers are owned and maintained by corporations that rent out

 space on their towers to ·cellular carriers, allowing the carriers to install their telephone equipment

 on the towers. This allows communication equipment for multiple cellular carriers to be installed

. on one cellular tower. The renting and sharing of space on one cellular tower allows for greater

 cellular network coverage by the cellular carriers without the need for over-construction of such

 towers.

           2.   Cellular carriers install copper grounding bars and copper wiring at cellular tower

 sites to prevent damage to the tower and the communication equipment in the event of an electrical

 storm. A lightning strike on the tower without proper grounding would result in disruption of

 telephone service and damage to the various carriers' infrastructure during times when a

 communications network is vital.

                                                   I
Case: 4:19-cr-00752-ERW-PLC Doc. #: 2 Filed: 09/12/19 Page: 2 of 11 PageID #: 19




           3..    The United States Department of Defense (DOD), Federal Emergency

 Management Administration (FEMA), Treasury Department, Department of Justice (DOJ),

 Federal Bureau of Investigation (FBI), United States Postal Service, and Homeland Security rely

 on. cellular telephone and wireless. digital service for their military and civil defense functions.

 Cellular towers are used and intended to be used for military and civil defense functions of the

 United States.

           4.     Crown    Castle    Tower,   American   Tower    Service,   Tower     Asset,   SBA

 Communications, White Rock Holdings, LLC and other corporations own and operate shared

 wireless communication towers used by the wireless industry, ill.eluding cellular telephone carriers

in the Eastern District of Missouri and elsewhere.

           5.     Verizon Wireless, U.S. Cellular, T-Mobile, AT&T, S:rrint, Roberts Wireless, and

AT Communications are cellular telephone carriers operating in the Eastern District of Missouri

and elsewhere.

                                           COUNT ONE
                                    (CONSPIRACY: 18 U.S.C. § 371)

           6.     The allegations contained in paragraphs 1-5 of the indictment are re-alleged and

incorporated by reference as if stated in full herein.

           7.     From on or about April 3, 2018 through on or about August 1, 2018, in the Eastern

District of Missouri and elsewhere, ·the defendants CHRISTINA WEAVER, WENDELL

RAGSDALE, BRADLEY QUINELLE W.AR.REN, TAYLORD. JAMES, and HALEY S. JAMES

and others both known and unlrnown to the Grand Jury, knowingly and unlawfully combined,

conspired, confederated and agreed together and with each other to commit the following offense,

that is:




                                                  2
Case: 4:19-cr-00752-ERW-PLC Doc. #: 2 Filed: 09/12/19 Page: 3 of 11 PageID #: 20




                to willfully and maliciously injure and destroy any of the works,
                property, and materials of a telephone line, system and other means
                of communication, used and intended to be used for military and
                civil defense functions of the United States, and to willfully and
                maliciously interfere in any way with the working and use of any
                such line and system, and to attempt and conspire to do such an
                act.                                                 -

         In violation of Title 18, United States Code, Section 1362.

                      Object, Ways, Manners, and Means of the Conspiracy

         The ways, manner, and means by which the conspiracy was carried out included, but were

 not limited to, the following:

         8.     The object of the conspiracy was for defendants CHRISTINA WEAVER,

 WENDELL RAGSDALE, BRADLEY QUINELLE WARREN, TAYLOR D. JAMES, and

 HALEY S. JAMES to obtain money by _stealing copper groUn.ding bars and copper wiring from

 cellular telephone towers and thereafter selling the stolen copper to metal salvage dealers in

 exchange for cash.

         9.     It was further part of the conspiracy for defendant CHRISTINA WEAVER to

provide an automobile to defendants . WENDELL RAGSDALE, BRADLEY QUINELLE

 WARREN, TAYLOR D. JAMES, and HALEY S. JAMES to drive to cellular tower cites in the

 Eastern District of Missouri and elsewhere to steal copper from cellular towers and thereafter to

 drive to salvage dealers to sell the stolen copper.

        10.     It was further part of the conspiracy for defendants CHRISTINA WEAVER,

WENDELL RAGSDALE, BRADLEY QUINELLE WARREN, TAYLOR D. JAMES, and

HALEY S. JAMES to enter onto over 80 cellular tower sites located in 21 different jurisdictions

in the Eastern District of Missouri and elsewhere, which were owned and operated by Crown

Castle Tower, American Tower Service, Tower Asset, SBA Communications, White Rock



                                                   3
Case: 4:19-cr-00752-ERW-PLC Doc. #: 2 Filed: 09/12/19 Page: 4 of 11 PageID #: 21




Holdings, LLC, Verizon Wireless, U.S. Cellular, T-Mobile, AT&T, and Sprint and other

corporations to maliciously and forcibly remove and steal copper grounding bars and copper

wiring which were the property of cellular telephone carriers, thereby injuring and damaging

cellular communications systems in the affected areas.

       11.     It was further part of the conspiracy that defendants WENDELL RAGSDALE,

BRADLEY QUINELLE WARREN, TAYLORD. JAMES, and HALEY S. JAMES cut the power

lines that supplied power to the cellular towers disrupting cellular service in the affected areas.

       12.     It was further part of the conspiracy that defendants TAYLOR D. JAMES, and

HALEY S. JAMES, after stealing and cleaning copper from cellular towers, would thereafter drive ·

to salvage dealers in the Eastern District of Missouri and elsewhere to sell the copper for cash.

                                            Overt Acts

       In furtherance of the conspiracy and to affect its objects, the following acts were committed

in the Eastern District of Missouri and elsewhere:

       13.     Between on or about April 3, 2018, through on or about July 31, 2018, defendant

CHRISTINA WEAVER found cell tower locations on her' cell phone for purposes of stealing

copper wire from the aforementioned locations.

       14.     Between on or about April 3, 2018 through on or about July 31, 2018, defendants

CHRISTINA WEAVER, WENDELL RAGSDALE, BRADLEY QUINELLE WARREN,

TAYLOR D. JAMES, and HALEY S. JAMES drove to cellular tower sites, located in the Eastern

District of Missouri and elsewhere.

       15.     Between on or about May 17, 2018, through on or about May 25, 2018, defendant

HALEY S. JAMES sold copper wire to Bare Bright Copper Wire Scrap in Belleville, Illinois.

       16. ·   Between on or about July 18, 2018, and on or about July 30, 2018, defendant



                                                  4
Case: 4:19-cr-00752-ERW-PLC Doc. #: 2 Filed: 09/12/19 Page: 5 of 11 PageID #: 22




 HALEY S. JAMES'sold copper wire to American Recycling in Belleville, Illinois.

        17.     On or about August 1, 2018 defendant TAYLORD. JAMES sold copper wire to

 American Recyclin$ in Belleville, Illinois.

        18.     On or about the following dates and in the following locations in the Eastern
                                                                                                       )
District of Missouri and . elsewhere, defendants CHRISTINA WEAVER, WENDELL

RAGSDALE, BRADLEY QUINELLE WARREN, TAYLORD. JAMES, and HALEY S. JAMES

did enter and conspire to enter onto cellular telephone towers and maliciously injure, destroy and

steal copper grounding bars and copper wiring belonging to the following cellular telephone

carriers:

                                   A. Washington County, Illinois

        19.    ,On or about April 3, 2018, in Nashville, Illinois, at a cell tower located at County

Highway 27 copper grounding bars and copper wiring belonging to Verizon Wireless, AT&T,,and

American Tower.

                                   B. Callaway County, Missouri

        20.     On or about April 24, 2018, in Fulton, Missouri, at a cell tower located at 2990

State Road DD copper grounding bars and copper wiring belonging to U.S. Cellular, AT&T,

Roberts Wireless, and AT Communications.

        21.     On or about May 1, 2018, in Fulton, Missouri, at a cell tower locatedat4190 County

Road 215 copper grounding bars and copper wiring belonging to Crown Castle International and

Verizon Wireless.

        22.    On or about May 4, 2018, in Fulton, Missouri at a cell tower located at 5371 County

Road 204 copper grounding bars and copper wiring belonging to AT&T and Sprint Wireless.

                               C. Saint Genevieve County, Missouri



                                                 5
Case: 4:19-cr-00752-ERW-PLC Doc. #: 2 Filed: 09/12/19 Page: 6 of 11 PageID #: 23




        23.      On or aboutApril 30, 2018, in Saint Genevieve, Missouri, at a cell tower located at

 17895 Ozora Outer Road copper grounding bars and copper wiring belonging to Verizon Wireless.

        24.      On or about May 7, 2018, in Saint Genevieve, Missouri, at a cell tower located at

 20736 Gisi Road copper grounding bars and copper wiring belonging to AT&T Wireless.

        25.      On or about May 10, 2018, in Saint Genevieve, Missouri, at a cell tower located at

 16178 Flieg Drive copper grounding bars and copper wiring belonging to Verizon Wireless.

        26.      On or about May 16, 2018, in Saint Mary, Missouri, at a cell tower located at 26721

Cemetery Road copper grounding bars and copper wiring belonging to Sprint Communications.

        27.      On or about May 19, 2018, in Saint Genevieve·, Missouri, at a cell tower located at

10639 Kimmel Lake Road copper grounding bars and copper wiring belonging to AT&T Wireless.

        28.      On or about June 8, 2018, in Saint Genevieve, Missouri, at a cell tower located at

20736 Gisi Road copper grounding bars and copper wiring belonging to Sprint Communications.
                                                            I
       29.       On or about June 19, 2018, in Bloomsdale, Missouri, at a cell tower located at 60

Tower Lane copper grounding bars and copper wiring belonging to Sprint and AT&T Wireless.

       30.       On or about June 20, 2018, in Saint Genevieve, Missouri, at a cell tower located at

13626 New Offenburg Road copper grounding bars and copper wiring 'belonging to T-Mobile

Corporation and SBA Communications.

                                    D. Montgomery County, Missouri

       31.       On or about May 9, 2018 in Montgomery City, Missouri, at a cell tower located at

103 Powell Road copper grounding bars and copper wiring belonging to Verizon Wireless and

U.S. Cellular.

                                    E. Cooper County, Missouri

       32.       On or about May 14, 2018 in Blackwater, Missouri, at a celltower located at 3985



                                                  6
Case: 4:19-cr-00752-ERW-PLC Doc. #: 2 Filed: 09/12/19 Page: 7 of 11 PageID #: 24




 M Highway copper grounding bars and copper wiring belonging to U.S. Cellular.

          33.   On or about May 16, 2018 in Blackwater, Missouri, at a cell tower located at

 Highway Zand Interstate 70 copper grounding bars and copper wiring belonging to AT&T.

          34.   On or about May 27, 2018 in Boonville, Missouri, at a cell tower located at 24749.

 Highway 98 copper grounding bars and copper wiring belonging to Tower Asset.

          35.   On or about June 20, 2018 in Blackwater, Missouri, at a cell tower located at 17818

 Highway Z copper grounding bars and copper wiring belonging to Verizon Cellular.

          36.   On or about July 25, 2018 in Bunceton, Missouri, at a cell tower located at 13411

 Bee Lane copper grounding bars and copper wiring belonging to AT&T.

                                   F. Boone County, Missouri

          37.   On or about May 14, 2018 in Blackwater, Missouri, at a cell tower located at 3985 ·

 M Highway copper grounding bars and copper wiring belonging to U.S. Cellular.

        3 8.    On or about-May 15, 2018 in Rocheport, Missouri, at a cell tower located at 1213 3

 West Old Rocheport Road copper grounding bars and copper wiring belonging to AT&T Wireless.

        39.     Ono~ about May 15, 2018, in Rocheport, Missouri at a cell tower located at 950

North Route 0 copper grounding bars and copper wiring belonging to T-MobileWireless.

        40.     On or about May 17, 2018, in Rocheport, Missouri at a cell tower located at 12121

 West ·Old Rocheport Road copper grounding bars and copper wiring belonging to Verizon

 Wireless.

                                   G. Cape Girardeau County, Missouri

        41.     On or about May 18, 2018,'in Cape Girardeau; Missouri at a cell tower located at

Highway 61 and County Road 530 copper grounding bars and copper wiring belonging to!-

Mobile.



                                                7
Case: 4:19-cr-00752-ERW-PLC Doc. #: 2 Filed: 09/12/19 Page: 8 of 11 PageID #: 25



          42.   On or about May 19, 2018, in Cape Girardeau, Missouri at a cell tower located at

 2197 State Highway E copper grounding bars and copper Wirin~ belonging to AT&T Cellular.

                                   H. Effingham County, Illinois

          43.   On or about May 30, 2018, in Mason, Illinois at a cell tower located at 8395 East

250tli Avenue copper grounding bars and copper wiring belonging to T-Mobile..

          44.   On or about June 7, 2018, in Mason, Illinois at a cell tower located at 3416 North

950th Street copper grounding bars and copper wiring belonging to Verizon Wireless and Crown

Castle.

          45.   On or about July 1, 2018, in Effingham, Illinois at a cell tower located at 10351

North sooth Street copper grounding bars and copper wiring belonging to AT&T.
                                         .      \
                                   I. Fayette County, Illinois

          46.   On or about May 30, 2018,. in Farina, Illinois at a cell tower located at 2658 East

825 Avenue copper grounding bars and copper wiring belonging to Sprint.

          47.   On or about June 27, 2018, in Mulberry Grove, Illinois at a cell tower located at

North 100 Street and US 40 copper grounding bars and copper wiring belonging to Sprint.

          48.   On or about June 30, 2018, in Brownstown, Illinois at a cell tower located at 1550

E and 1650 N copper grounding bars and copper wiring belonging to AT&T.

                                   J. New Madrid County, Missouri

          49.   On or about June 1, 2018, in New Madrid, Missouri at a cell tower located at

Highway 61 and County Road 634 copper grounding bars. and copper wiring belonging to Verizon

Wireless.

          50.   On or about June 8, 2018, in New Madrid, Missouri at a cell tower located at 500

County Highway 806 copper grounding bars and copper wiring belonging to AT&T.



                                                 8
Case: 4:19-cr-00752-ERW-PLC Doc. #: 2 Filed: 09/12/19 Page: 9 of 11 PageID #: 26




                                  K. Perry County, Missouri

        51.    On or about June 15, 2018, in Perryville, Missouri at a cell tower located at PCR

 520 copper grounding bars and copper wiring belonging to AT&,T.

                                  L. Cumberland County, Illinois

        52.    On or about June 28, 2018 in Toledo, Illinois, at a cell tower located at 760 County

Road 11 7 SE copper grounding bars and copper wiring belonging to White Rock Holdings, LLC
                                                                                   1




andAT&T. ·

        53.    On or about June 29, 2018 in Toledo, Illinois, at a cell towerlocated at 615 County

Road 1850E copper grounding bars and copper wiring belonging to Sprint.

        54.    On or about July 5, 2018 in Montrose, Illinois, at a cell tower located at 128 County

Road 800E copper grounding bars and copper wiring belonging to T-Mobile, AT&T, Sprint, and

Verizon Wireless.

        55.    On or about foly 7, 2018 in Montrose, Illinois, at a cell tower located at 897 County

Road 200N copper grounding bars and copper wiring belonging to American Tower, AT&T,

Sprint Cellular.

       56.     On or about July 7, 2018 in Casey, Illinois, at a cell tower located at Route 40

Country Road 1975E copper grounding bars and copper wiring belonging to American Tower.

                                  M. Saline_ County, Missouri

       57.     On or about July 20, 2018, in Nelson, Missouri, at a cell tower located at 31874

1l8th Road copper grounding bars and copper wiring belonging to Verizon Wireless.

       58.     On or aboutJuly 20, 2018, in Marshall, Missouri, at a cell tower located at Hemlock

Avenue South copper grounding bars and copper wiring belonging to AT&T.

       59.     On or about July 26, 2018, in Marshall, Missouri, at a cell tower located at 25347



                                                9
Case: 4:19-cr-00752-ERW-PLC Doc. #: 2 Filed: 09/12/19 Page: 10 of 11 PageID #: 27




 159th Road copper grounding bars and copper wiring bel~nging to AT&T.

        60.     On or about July 31, 2018, in Blackburn, Missouri, at a cell tower located at 10749

 Highway 20 copper grounding bars and copper wiring belonging to Verizon.

                                   N. Morgan County, Missouri

        61.    On or about July 22, 2018, in Syracuse, Missouri, at a cell tower located at 7400

 Lipton Road copper grounding bars and copper wiring belonging to AT&T.

                                   0. Pettis County, Missouri

        62.    On or about July 24, 2018, in Houstonia, Missouri, at a cell tower located at 25302

 Highway CC copper grounding bars and copper wiring belonging to U.S. Cellular.

                                   P. Lafayette County, Missouri

        63.    On or about July 30, 2018, in Concordia, Missouri, at.a cell tower located at I-70

 and Route T, 1002 Industrial Drive copper grounding bars and copper wiring belonging to AT&T,

 Sprint, and Crown Castle.

                                   Q. Audrain County, Missouri

        64.    On or about July 30, 2018, in Thompson, Missouri, at a cell tower located at 1128

 Highway 15 copper grounding bars and copper wiring belonging to U.S. Cellular.

        All in violation of Title 18, United States Code, Section 371.

                              COUNT TWO
    (MALICIOUS INTERFERENCE WITH COMMUNICATION LINES: 18 U.S.C. § 1362)

        On or about May 9, 2018, in Montgomery City, Missouri, within the Eastern District of

 Missouri, defendants BRADLEY QUINELLE WARREN and CHRISTINA WEAVER, while

 aiding and abetting each other, did willfully and maliciously injure and destroy the works,

property, and materials of a telephone line and system and other means of communication, used

 and intended to be used for military and civil defense functions of the United States, and did


                                                10
Case: 4:19-cr-00752-ERW-PLC Doc. #: 2 Filed: 09/12/19 Page: 11 of 11 PageID #: 28




 willfully and maliciously interfere with the working and use of such a line and such a system,

 specifically, a cellular telephone tower located at 103 Powell Road, arid the copper grounding bars

 and copper wires attached thereto belonging to Verizon Wireless and U.S. Cellular.

        All in violation of Title 18, United States Code, Sections 1362 and 2 .


                                                            . A TRUE BILL.



                                                             FOREPERSON.
 JEFFREY B. JENSEN
 United States Attorney


 LINDSAY L. MCCLURE-HARTMAN, #66070MO
 Assistant United States Attorney




                                                11
